DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 86, 96, and 101 are allowable for setting forth a cutting machine comprising a cutting table having a first end and a second end, a cutting tool gantry spanning across the cutting table and traveling between the two ends of the cutting table, and a part transfer apparatus for removing cut parts on the cutting table, wherein the part transfer apparatus lifts up the cut parts upwardly off the cutting table, and wherein the part transfer apparatus travels between the two ends of the cutting table and passes underneath the cutting tool gantry while traveling between the two ends of the cutting table.
For example, Hooper (4,012,027) teaches a cutting machine comprising a cutting table 8 having a first end and a second end, a cutting tool gantry (5, 7) spanning across the cutting table and traveling between the two ends of the cutting table.
Hooper does not teach a part transfer apparatus.
Gerber (5,101,747) teaches a part transfer apparatus 66 for removing cut parts on a cutting table.  However, Gerber does not teach wherein the part transfer apparatus lifts up the cut parts upwardly off the cutting table, and wherein the part transfer apparatus travels between the two ends of the cutting table and passes underneath the cutting tool gantry while traveling between the two ends of the cutting table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHONG H NGUYEN/Examiner, Art Unit 3724